Title: John G. Jackson to Dolley Payne Madison, 11 December 1812
From: Jackson, John G.
To: Madison, Dolley Payne Todd


My dear SisterClarksburg Decr. 11th 1812
I am again at Clarksburg after an absence of two months, worse than mispent in the western Country. I have not even the consolation to believe that any benefit has resulted to the community from my expedition, & therefore there is no offset for ⟨m⟩y in⟨di⟩vidual sacrifices of time & money. I left General Harrison at Franklinton about the 1st. instant & the Virginia troops at Delaware four or five days afterwards. After the maturest reflection I have formed the opinion that H will not be able to march his Army to Detroit this winter; the transportation is very tardy & the state of the roads so impassible that it is difficult to supply the respectiv⟨e⟩ detachments of the Army with provision at their various encampments. A few days before I left Genl. H he sent about 700 men principally mounted; to attack the Indians on the Wabash. I determined with the expressed approbation of Genl. H and of Colo. Campbell who commanded the expedition as well as Major Ball & Colo. Simmerell, who went under him to accompany them, those officers invited me to partake of their tents &C & I had no doubt that they honestly felt the friendly dispositions they expressed towards me. Judge then of my surprise when I learned on the next day that Campbell & Ball signified to the Genl. that altho they felt well disposed towards me, and had no doubt that nothing would occur to interrupt that feeling, yet as theirs was a subordinate command & neither of them held the rank which I did, & altho I had no command, my standing was such as to induce a belief that whatever credit was acquired would be so divided as to assign a large share to me, & in so far diminish theirs. I never dreamt until this discovery that I would have to encounter a temper so illiberal—for I had supposed that in proportion as the characters commanded […] conspicuous so would the credit of their commanders be enhanced, and as I had no command & would not assume any my case could not furnish an exception. They it seems reasoned differently, & by doing so presented an obstacle to my going further or remaining longer to my mind insurmountable and I resolved to return home. Genl. H expressed a willingness that I should be with him as a volunteer aid & said he would write me when he took up his line of march & I could then join him. On these terms we parted. I cannot say on retrospecting the conduct of the Genl. that I have any cause to be dissatisfied with it, & it may be that the letter which he shall write me will induce me to return to the army, having looked forward so long & determinately I dislike very much to abandon the enterprise. Altho I did not kill any of our enemies I was daily spilling the blood of the deer &c on my route. I carried my Rifle all the way threw away my cane & never enjoyed better health. I am now almost as strong as ever. I heard that Mr M had written me in answer to mine from Franklinton but I never recd. his letter it was h⟨an⟩ded about so as never to reach me. I re⟨joice⟩ exceedingly that he has triumphed over Federalists, apostates, tories & all the combined crew of ⟨o⟩ppose⟨rs⟩. I have been much pressed to offer for Congress & if my services were of any value or my vote could influence the measures which I espouse I would consent to it but I have no faith in either; &, as at present inclined if I do not fight for my Country I shall stand aloof entirely. I saw John Payne at Franklinton acting as an assistant to the Q Master Colo Morrison. I hope & believe he will do well.
I enclose a letter to Mr. Forrest cant you get him to answer it, I have not been able to extract one line from him since I was at Washington.
We are all well & send you much love. Yours truly
J G Jackson
